Citation Nr: 1103312	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-20 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
a low back disorder. 


REPRESENTATION

Veteran (Appellant) represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  By that rating action, the RO declined to reopen a 
previously denied claim for service connection for a low back 
disorder.  The Veteran appealed the RO's December 2006 rating 
action to the Board. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

VA's obligation to obtain relevant governmental records in the 
context of an application to reopen a previously denied claim is 
not contingent upon the veteran first showing that new and 
material evidence has been submitted. Although under 38 U.S.C.A § 
5103(f) provides that with regard to previously disallowed claims 
that "[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured," the use of 
the term "section" refers not to the enactment of the entirety of 
the VCAA, but instead to the plain meaning of the term "section" 
such as in 38 U.S.C.A § 5103(f). Stated alternatively, the 
provisions of 38 U.S.C.A § 5103A(c)(3), which mandate that VA 
obtain relevant government records are in a different section of 
the VCAA. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).

The Veteran contends that he has a low back disorder that is the 
result of a November 1968 in-service motor vehicle accident.  He 
maintains that he reinjured his low back when he climbed a ladder 
at a guard tower in Da Nang, Republic of Vietnam, and that he was 
admitted for treatment at the United States Naval Hospital in 
Guam from February to April 1969 and the United States Naval 
Hospital in Portsmouth, Virginia from April to June 1969.  (See 
VA Form 9 with Veteran's handwritten argument, received by VA in 
June 2007).  

A review of the Veteran's service treatment records (STRs) show 
that he complained of low back pain after he was involved in a 
November 1968 motor vehicle accident.  At that time, radiographic 
interpretations of the spine revealed no evidence of a fracture.  
The Veteran continued to seek treatment for complaints of steady 
and sharp low back pain in November and December 1968.  A June 
1969 Medical Board determined that the Veteran's low back 
complaints had resolved without resulting in any significant 
organic pathology.  The Veteran returned to full duty.  An April 
1970 service discharge examination report reflects that the 
Veteran's spine was evaluated as "normal."    

The above-cited STRS, however, do not include any admission or 
treatment records of the Veteran at the United States Naval 
Hospitals in Guam and Portsmouth, Virginia, as he has alleged.  
Thus, on remand, the RO must undertake appropriate action to 
obtain hospital clinical records, dated from February to April 
1969, from the United States Naval Hospital in Guam and from the 
United States Naval Hospital in Portsmouth, Virginia from April 
to June 1969.  The RO should attempt to obtain such records from 
the National Personnel Records Center (NPRC), as well as from the 
hospitals, directly. 

In denying the Veteran's petition to reopen his previously denied 
claim for service connection for a low back disorder in the June 
2007 Statement of the Case (SOC), the RO appears to have relied 
on VA examination reports, dated "March 2005" and "February 
15, 2007."  ((See June 2007 SOC, page (pg.) 17)).  However, 
these reports are not contained in the claims file.  

As noted, VA has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim. 38 U.S.C.A 
§ 5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(observing that any VA treatment records that have been generated 
up to and including the date of the Board's decision, whether or 
not filed in the appellant's claims folder, are in the 
constructive possession of the Board and must be considered). 

The Veteran also reported that he had sought private treatment 
for his low back from Piedmont Orthopedics (1970); Dr. Clyde G. 
Dove (1975); Dr. Trent, Greenville, South Carolina; and Dr. John 
Travan, Easley, South Carolina.  (See VA Form 21-4138, Statement 
in Support of Claim, received by VA in September 2006).  As 
records from these private medical providers may contain 
probative information regarding the etiology of any currently 
present low back disorder, efforts to retrieve them are required.  
See 38 C.F.R. § 3159(c)(1)(2010).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  The RO should undertake appropriate 
action to obtain hospital clinical records, 
dated from February to April 1969, from the 
United States Naval Hospital in Guam, and 
Portsmouth Naval Hospital in Portsmouth, 
Virginia, dated from April to June 1969, 
concerning treatment for injury to the 
Veteran's low back.  The RO should request 
such records from the NPRC, as well as from 
each hospital, directly.  The RO should 
send a copy of the Veteran's separation 
document with each request.  All records 
and/or responses received should be 
associated with the claims file.

2.  Obtain copies of VA examination reports 
of the Veteran, dated "March 2005" and 
"February 15, 2007" as reflected in the 
May 2007 SOC, pg. 17, and associate them 
with the claims file.  If these examination 
reports are non-existent or do not pertain 
to the Veteran, written documentation 
clearly stating this fact must be 
associated with the claims file.  

3.  After securing all necessary release 
forms from the Veteran, the RO/AMC must 
contact Piedmont Orthopedics; Dr. Clyde G. 
Dove; Dr. Trent, Greenville, South 
Carolina; and Dr. John Travan, Easley, 
South Carolina, and request all treatment 
records of the Veteran, dated from 1970 to 
the present.  All records received must be 
included in the Veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

4.  If new and material evidence is 
received to reopen the claim, the RO/AMC 
schedule the Veteran for a VA orthopedic 
examination.  If any examination is 
conducted, the VA examiner must provide an 
opinion as to whether the currently 
diagnosed low back disorder is the result 
of, or had its onset during, the Veteran's 
period of active military service or within 
the initial post-service year.  A clear 
rationale for all opinions is required, to 
include a discussion of the Veteran's 
service treatment records, facts and 
medical principles involved.

5.  The RO/AMC must ensure that all 
directed factual and medical development as 
noted above is completed. In the event that 
any examination report does not contain 
sufficient detail, the RO/AMC must take any 
appropriate action by return of that report 
to the examiner for corrective action.  See 
38 C.F.R. § 4.2 (2010) (if the findings on 
an examination report are incomplete, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.). 
 
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
must be furnished a Supplemental Statement 
of the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the case 
should be returned to the Board for further 
appellate action.

The purpose of this remand is to assist the Veteran with the 
substantive development of his new and material evidence claim.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The 
Board takes this opportunity, however, to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his new and material 
evidence claim.  His cooperation in VA's efforts to develop this 
claim, including reporting for a scheduled VA examination, is 
both critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of his claim. 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


